*119ON REHEARING.
Beck, J.
I. At a former term a rehearing was granted in this case upon the petition of defendant. This order was made, not so much because we doubted the correctness of the conclusion reached in the foregoing opinion, as for the reason that defendant’s counsel insists that our decision is in conflict with authorities cited in his argument and again urged upon our attention in the petition for rehearing. The authorities thus brought to our attention are as follows: Kreichbaum v. Milton, 49 Cal., 50; Goodenow v. Ewer, 16 Cal., 463; Bellock v. Rogers, Adm'r, 9 Cal., 123; McMillan v. Richards, Id., 365; San Francisco v. Lawton, 18 Cal., 465; Shaw v. Heisey, 48 Iowa, 468.
We did not refer to these cases in the foregoing opinion for the reason that they gave no support whatever to the positions of defendant’s counsel. We are not expected to present statements of the facts, arguments, and decisions of cases which do not support the points to which they are cited. It is not necessary now to make further mention of these authorities than to say that we have again examined them and find that our first conclusion as to their effect is correct.
II. The following authorities support the conclusions we reached in this case: Jones on Mortgages, Secs. 1656, 679; San Francisco v. Lawton, 18 Cal, 465 (474); Clark v. Baker, 14 Cal., 612; Gochenour v. Mowry, 33 Ill., 331; Wark v. Willard, 13 N. H., 389.
III. The mortgage, under which plaintiff claims, attached to the land when the mortgagor acquired title. From that moment it became a lien. This was before the judgments, under which defendant claims, became liens.
But counsel for defendant insist that the record did not impart notice as against those who hold under the judgment for the reason that the mortgage was executed before the mortgagor acquired title. The trouble with this position is that *120under the decision of this court an unrecorded mortgage will hold against a subsequent judgment. See cases cited in 1 Withrow & Stiles’ Dig., pp 262-3, Secs. 194, 203, 204.
IV. Counsel for defendant insists that. the property in question was not bound by the foreclosure for the reason that the decree does not expressly provide that after acquired title is subject thereto, such relief was not sought in the petition for foreclosure. The mortgage and foreclosure proceedings bound the land. Questions as to the title relate to the evidence required to show that the laud is subject to the mortgage, and it was not necessary that they should be referred to in the decree. It is too late now to inquire whether they were properly presented in the pleadings in the foreclosure case. The authorities cited by defendant on this point fail to support his position.
V. Counsel for defendant complain in the petition for a rehearing that our former opinion erroneously stales the several dates of the judgments under which defendant claims. The ultimate facts in regard to the dates which we expressed is that the title was acquired by the mortgagor before the judgments became liens. This is stated in the abstract and four several times admitted in the printed argument of defendant’s counsel, that is, the dates when judgments became liens are stated to be after the date as given by defendant’s counsel in his argument when the mortgagor acquired title. We were, therefore, surely authorized to make the statements complained of, and are justified in expressing surprise that counsel should complain of a statement based upon so many declarations of his own.
Counsel now relies upon the recitals of the sheriff’s deeds executed under the judgments as to these dates. The deeds are found in an amended abstract filed by defendant which, of course, was before counsel when he made the statement in his printed arguments as to the dates in question above referred to. We were authorized to presume that counsel did not re*121gard tbe amended as contradicting the original abstract for the reason that he followed in his statement the latter. Bnt the discrepancy in the dates in question is readily explained. The judgments, or some of them, were rendered before a justice of the peace, and were filed in the office of the clerk of the Circuit Court, in order to create a lien on real estate. The abstract, counsel’s argument, and our opinion all state the date of filing of the judgments in the clerk’s office as the day they became liens. The recitals in the sheriff’s deeds mistakenly give the dates of the judgments as the dates of filing The petition for rehearing demands no further attention. We adhere to our first opinion, ordering the judgment of the court below to be
Reversed.